Citation Nr: 0104425	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1956 to 
January 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

A preliminary review of the record discloses that additional 
development by the RO is required prior to further Board 
review of the veteran's claim.  The evidence of record 
discloses that the veteran requested a hearing before a 
Member of the Board at the RO (Travel Board) in his VA Form 9 
received by the RO in December 1999.  In a February 2000 
letter, the RO informed the veteran that he could have a 
Travel Board, as he had requested, or he could choose a 
videoconference hearing.  The veteran apparently did not 
respond to this letter.  In a September 2000 letter, the RO 
informed the veteran that he was scheduled for a 
videoconference hearing before the Board on October 18, 2000.  
This notification was mailed to the veteran's last known 
address of record.  A notation in the record indicates that 
the veteran did not appear for the videoconference hearing.  
However, as the veteran never indicated that he accepted a 
videoconference hearing in lieu of the Travel Board hearing, 
the Board finds that he must be afforded the opportunity to 
appear at a Travel Board.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp.2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




